McMurray, Presiding Judge,
dissenting.
In my view, the decision in the case sub judice is controlled by Whitley v. Hulon, 194 Ga. App. 363 (390 SE2d 598), therefore, I respectfully dissent. As in Whitley, the case sub judice involves allegations of a defective premises which prevented plaintiff Arne Nunnelley from accurately discerning what lay in her path. In Whitley, poor lighting caused the slope of a ramp to blend together with a parking lot. In the case sub judice, an optical illusion created by the slope of a porch caused it to appear to slope directly into the sidewalk, thus concealing the presence of a step. While plaintiff had recently traversed the path into the establishment where a colored tape provided *713notice of the step, the path out did not afford similar warnings. Whether plaintiff exercised a reasonable lookout and whether a warning sign should have been posted are questions of fact which should be resolved by a jury. See also Pinkney v. VMS Realty, 189 Ga. App. 177 (375 SE2d 90).
Decided October 15, 1990
Rehearing denied November 26, 1990
Thomas J. Crownover, for appellants.
Long, Weinberg, Ansley & Wheeler, Stephen H. Sparwath, for appellees.
I am authorized to state that Chief Judge Carley joins in this dissent.